 In the Matter of AMERICAN-HAWAIIAN STEAMSHIP COMPANY, A COR-PORATION,GRACE LINE, A CORPORATION, MCCORMICK STEAMSHIPCOMPANY, A CORPORATION, MATSON NAVIGATION COMPANY, A CORPO-RATION, SUDDEN & CHRISTENSON, A CORPORATIONandGATEMEN,WATCHMEN & MISCELLANEOUS WATERFRONT WORKERS UNION, LOCAL38-124, INTERNATIONAL LONGSMOREMEN'S ASSOCIATIONCases Nos. C-296 to C-300,InclusiveORDER VACATING AND SETTING ASIDE DECISION ANDORDER AND DISMISSING COMPLAINTJanuary 18, 1940The Board having issued its Decision and Order in the above-en-titled cases on January 21, 1939; 1 and the Board having given duenotice that on Wednesday, January 10, 1940,' or as soon thereafter asmight be convenient, unless sufficient cause to the contrary should thenappear, it would vacate and set aside its Decision and Order in theabove-entitled cases, issued January 21, 1939, and would dismiss itscomplaint therein; and no sufficient cause to the contrary havingappeared;IT IS HEREBY ORDERED that the said Decision and Order of the Board,issued January 21, 1939, be, and it hereby is, vacated and set aside;andIT ISFURTHERORDERED that thecomplaintinthe above-entitledcases be, and it hereby is, dismissed.110 N. L.R. B. 1355.10 N. L. R. B., No. 66.623